t c memo united_states tax_court gregory david bruce petitioner v commissioner of internal revenue respondent docket no 20817-15l filed date p upon service retirement from the u s army became entitled to a pension which the army reported to r as taxable the department of veterans affairs subsequently assigned p a disability rating retroactive to the day after his retirement p unavailingly petitioned the army to reclassify his retirement as disability based hoping to make his pension nontaxable see sec_104 p did not file a federal_income_tax return for r determined that p was liable for an income_tax deficiency and failure-to-file and failure-to-pay penalties r sent p a notice_of_deficiency which p did not contest r assessed the tax p failed to pay and r issued a final notice_of_intent_to_levy p requested a collection_due_process_hearing wherein appeals sustained the levy notice p seeking to challenge his underlying tax_liability timely petitioned this court for review of the appeals determination r has moved for summary_judgment held p is precluded under sec_6330 from contesting his underlying tax_liability before appeals and this court because he received a notice_of_deficiency and failed to contest it timely 114_tc_176 followed held further r is entitled to summary adjudication that appeals did not abuse its discretion in sustaining the final notice_of_intent_to_levy gregory david bruce pro_se courtney s bacon for respondent memorandum opinion laro judge in this collection_due_process cdp case petitioner seeks review under sec_6330 of respondent’s determination sustaining a notice cp90 final notice_of_intent_to_levy fnil with respect to petitioner’s federal_income_tax liability for the taxable_year this case is before the court on respondent’s motion for summary_judgment as amended under rule the sole issue for our decision is whether respondent is entitled to summary adjudication that the internal_revenue_service irs office of appeals did not 1unless otherwise indicated section references are to the internal_revenue_code code applicable at all relevant times rule references are to the tax_court rules_of_practice and procedure abuse its discretion in sustaining the fnil we hold that respondent is so entitled and we will grant his motion background i overview we have derived the recitations in this background section primarily from the undisputed portions of each party’s statement of the facts as drawn from the pleadings and other acceptable materials including respondent’s motion for summary_judgment and the accompanying declaration and exhibits and petitioner’s response thereto petitioner is a resident of georgia this case is appealable to the court_of_appeals for the eleventh circuit absent stipulation of the parties to the contrary ii petitioner’s retirement petitioner is a disabled u s army veteran he retired from service on date at the rank of chief warrant officer his retirement was classified as regular by the department of the army da a component of the department of defense the department of veterans affairs va subsequently assigned him an overall disability rating retroactive to date and individual unemployability--resulting in disability compensation at a rate-- retroactive to date petitioner alleges that by reason of the va’s retroactive determination his retirement should have been classified by the da as a disability retirement the army board for correction of military records denied petitioner’s request to reclassify his retirement petitioner challenged this determination and brought other claims against the government in the district_court for the northern district of georgia his case was dismissed see bruce v mchugh no 15-cv-248- mhc n d ga date order the court_of_appeals for the eleventh circuit affirmed the dismissal of petitioner’s complaint see bruce v sec’y of the army no 11th cir date and petitioner claims that he is now petitioning the supreme court of the united_states for further review iii petitioner’s retirement income upon retiring from the army petitioner became entitled to a pension however because the da classified his retirement as based on service rather than disability the pension payments were reported as taxable_income for petitioner received a form ssa-1099 social_security_benefit statement from the 2petitioner submitted his petition for writ of certiorari dated date to the supreme court it was received there on date the petition evidently was returned unfiled by the clerk of the supreme court for failure to comply with that court’s rules petitioner has provided to this court a copy of his motion dated date to extend the time to refile the petition for writ of certiorari its subsequent disposition is not known social_security administration reporting dollar_figure of pension annuity income dollar_figure of which respondent deemed taxable petitioner also received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from the defense finance and accounting service cleveland center reporting a gross distribution of dollar_figure all of it classified as taxable and federal_income_tax withholding of dollar_figure petitioner did not file a federal_income_tax return for the taxable_year iv respondent’s determination of petitioner’s tax_liability respondent on date sent petitioner a notice about his failure_to_file a tax_return and computing hi sec_2011 adjusted_gross_income to be dollar_figure his taxable_income to be dollar_figure and his net_income_tax due to be dollar_figure respondent also calculated a failure-to-file addition_to_tax of dollar_figure a failure-to-pay addition_to_tax of dollar_figure and interest charges of dollar_figure resulting in a total proposed amount due of dollar_figure the notice requested that petitioner file hi sec_2011 income_tax return by date to avoid assessment of the proposed amount due petitioner neither paid the amount due nor filed hi sec_2011 tax_return on date respondent issued to petitioner a notice_of_deficiency for the taxable_year the notice_of_deficiency contained the same numbers as the previous notice except that the failure-to-pay addition_to_tax was increased to dollar_figure and the interest charges were increased to dollar_figure resulting in a total amount due of dollar_figure the notice_of_deficiency gave petitioner until date to file hi sec_2011 income_tax return to avoid assessment of the amount due including additional addition_to_tax and interest charges the notice_of_deficiency also informed petitioner that if he disagreed with the amount due he had the right to challenge it by filing a petition with this court by date the notice_of_deficiency stated that if petitioner did not file his return did not agree to respondent’s assessment or did not file a tax_court petition by date he would receive a bill from respondent for the additional tax owed plus any applicable penalties and interest respondent’s records indicate that the notice_of_deficiency was sent to petitioner by certified mail from the ogden utah service_center on date with a tracking number of and postage of dollar_figure and was delivered pincite p m on date v respondent’s assessment of tax against petitioner petitioner did not petition this court for redetermination of the deficiency and additions to tax on date respondent assessed tax due of dollar_figure reduced to dollar_figure by the dollar_figure reported as withheld on petitioner’s form 1099-r a failure-to-file addition_to_tax of dollar_figure a failure-to-pay addition_to_tax of dollar_figure and interest of dollar_figure and according to petitioner’s account transcript supplied by respondent issued a corresponding notice to petitioner vi respondent’s efforts to collect the tax assessed a final notice_of_intent_to_levy petitioner did not pay the assessed liability on date respondent issued the fnil to petitioner the fnil indicated that petitioner owed dollar_figure representing the total amount assessed on date as well as an additional failure-to-pay addition_to_tax of dollar_figure and additional interest charges of dollar_figure resulting in a total amount due of dollar_figure the fnil indicated that the government might seize petitioner’s property to satisfy his unpaid federal tax_liability but that he could appeal the proposed seizure of his assets by requesting a collection_due_process cdp hearing under sec_6330 by date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing signed and dated by him on date respondent received the form on date petitioner checked the box on the form indicating that he was unable to pay the balance of his liability petitioner also included a statement and exhibits explaining his position that his army pension should be exempt from federal_income_tax and thus the liability as determined by respondent is incorrect b collection_due_process_hearing on date petitioner’s case was assigned to irs office of appeals settlement officer kristine padua so padua in fresno california and respondent sent petitioner a letter informing him that his case had been received and assigned to so padua in her initial review on date so padua determined that respondent had satisfied the relevant procedural requirements on date so padua sent petitioner a letter informing him that she had scheduled a telephone conference with him on date pincite a m pst to discuss his case the letter informed petitioner that he could not challenge the underlying liability in a cdp hearing if he received a notice_of_deficiency or had the opportunity to dispute the liability the letter further notified him that the irs created hi sec_2011 tax_return because he did not file a return for that year and if he disagreed with the balance due he should submit an original return by date petitioner was advised that for so padua to consider alternative collection methods such as an installment_agreement or offer_in_compromise he should submit by date a form 433-a collection information statement for wage earners and self-employed individuals and certain supporting documentation along with signed copies of his previously unfiled tax returns for the and taxable years the letter also explained that so padua verified that she had no prior involvement with petitioner for the taxes or year at issue and that the cdp hearing would determine whether respondent had met all the requirements of any applicable law and administrative procedure although petitioner sent to so padua a facsimile letter dated date stating that he had sent evidentiary documents by certified mail regarding his claim of federal_income_tax exemption the documents were the same as those attached to his form so padua never received the information she had specifically requested from petitioner petitioner and so padua participated in the scheduled telephone conference on date so padua explained that all required procedures had been followed petitioner argued that his income was exempt from taxation and that he was going to use his right to request a court hearing to have his information heard so padua advised petitioner that if he did not provide his returns and financial information no alternative to enforced collection would be available and the fnil would be sustained petitioner understood and had no questions on date so padua confirmed that the notice_of_deficiency issued to petitioner had reflected his address and per u s postal service tracking information the notice had been delivered to petitioner’s address accordingly she concluded that petitioner had had a prior opportunity to dispute the liability on date so padua sustained the determination closed the case and submitted it for review to her appeals team manager who concurred in so padua’s proposed collection action vii notice_of_determination on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the fnil petitioner had days to file a petition contesting respondent’s determination see sec_6330 the court received petitioner’s petition on date the envelope in which it was mailed bore a postmark dated date and a u s postal service_mark dated date so the petition is treated as timely filed see sec_7502 sec_301_7502-1 proced admin regs viii respondent’s motion for summary_judgment on date respondent filed a motion for summary_judgment and later amended that motion the court held a hearing in this case on october in atlanta georgia on date petitioner responded to the motion for summary_judgment as amended i legal standard for summary_judgment discussion either party may move for summary_judgment on some or all of the legal issues in dispute see rule a summary_judgment expedites litigation and avoids unnecessary and expensive trials see 119_tc_252 it may be granted with respect to all or any part of the issues if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see also 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving the absence of any genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment see craig v commissioner t c pincite petitioner has raised no dispute as to any material fact with no material facts in dispute this case is ripe for summary adjudication ii collection of unpaid tax_liabilities the secretary has collection authority over taxes imposed by the code sec_6301 one of the tools in the government’s purview if a taxpayer liable for a tax neglects or refuses to pay it is a levy upon that person’s property and rights to property sec_6331 certain property such as certain annuity and pension payments or income below a prescribed minimum amount is exempt from levy sec_6334 sec_6331 requires that a taxpayer be given notice before a levy may be made sec_6330 elaborates on the pre-levy notice requirements and sec_6330 gives a taxpayer the right to a fair cdp hearing before an impartial officer of the irs office of appeals who has had no prior involvement with respect to the unpaid tax the collection of which is being challenged the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer however may not challenge the existence or amount of the underlying tax_liability unless he did not receive a statutory_notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability sec_6330 the appeals officer’s determination must take into account all of the above as well as whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 iii review of collection actions within days of a cdp determination by the irs office of appeals a taxpayer may petition this court for review of that determination sec_6330 we review the determination de novo only where the validity of the underlying tax_liability was properly at issue at the hearing 114_tc_176 otherwise where the taxpayer’s underlying liability is not properly at issue we review the government’s decision for abuse_of_discretion only id a determination that is arbitrary capricious or without sound basis in fact or law is an abuse_of_discretion see eg 112_tc_19 venhuizen v commissioner tcmemo_2012_270 at iv the parties’ arguments a respondent’s position respondent contends that petitioner is seeking to challenge his underlying tax_liability which he is precluded from doing because he had a prior opportunity to challenge it when respondent issued the notice_of_deficiency for the taxable_year see goza v commissioner t c pincite respondent argues pointing to his records showing the certified mailing of the notice_of_deficiency that he has met his burden of proving by competent and persuasive evidence that the notice_of_deficiency was mailed properly see 94_tc_82 and that petitioner has presented no evidence to dispute that the notice was mailed since the underlying tax_liability is not at issue respondent asserts this court reviews the irs office of appeals determination for abuse_of_discretion see eg 117_tc_183 respondent maintains that it was not an abuse_of_discretion to sustain the proposed collection action against petitioner for his failure to submit requested information such as the form 433-a supplementary financial information and the unfiled tax returns for the preceding and succeeding years see huntress v commissioner tcmemo_2009_161 likewise respondent contends it was not an abuse of discretion to not entertain a collection alternative where petitioner neither requested one nor filed his required returns see id respondent also points out that petitioner did not allege an abuse_of_discretion on so padua’s part and is deemed to have conceded that point respondent argues therefore that petitioner has failed to challenge the appropriateness of the proposed collection actions and in the absence of a valid issue for this court’s review respondent should be entitled to judgment as a matter of law sustaining his determination see eg jones v commissioner tcmemo_2007_142 b petitioner’s position petitioner argues that his army pension should be considered nontaxable emphasizing that this court’s mission is to serve as a national forum to resolve disputes between taxpayers and the irs he disagrees with respondent that the sole issue in this case is the government’s compliance with cdp procedures petitioner concedes that he did not file his federal_income_tax return for he did not pay any_tax alleged due by respondent and the irs strictly complied with cdp procedures he maintains however that the primary dispute is whether the underlying tax_liability should be imposed given the sec_104 exclusion_from_gross_income of pensions and annuities received for personal injuries or sickness resulting from active_service in the armed_forces petitioner points out that he has sought to correct his form 1099-r through both administrative and judicial means and has prepared a petition to the supreme court of the united_states for a writ of certiorari petitioner believes that the determination of his disability by the va should extend to his army pension and place it within the scope of sec_104 thereby allowing him to exclude the pension from his gross_income petitioner asserts that his refusal to cooperate with respondent’s collection agents stems from the government’s attachment of his social_security_benefits for following which the social_security administration terminated petitioner’s benefits during the following two years petitioner urges this court to deny respondent’s motion for summary_judgment and to find that petitioner’s army pension is nontaxable in the alternative petitioner requests that this court issue an order suspending any collection actions by respondent against petitioner until the supreme court and the department of justice have disposed of his ongoing claims and appeals v analysis petitioner has had a long and distinguished career in the military and we respect and honor his faithful service and sacrifice for his country at the same time we are a court established under article i of the u s constitution sec_7441 and our jurisdiction is limited to that expressly conferred upon us by the code sec in this case our hands are bound like those of odysseus to the law’s mast and there is little that we can offer to succor petitioner petitioner’s sole argument is that his army pension should be excluded from gross_income by reason of his va disability rating in other words petitioner is challenging not respondent’s cdp procedures but rather the underlying tax_liability he may do so only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 however respondent has provided ample documentary proof--a u s postal service facsimile ps form_3877 postmarked date and tracking information--showing that he mailed the notice_of_deficiency to petitioner by certified mail on the date indicated in the notice see eg kamps v commissioner tcmemo_2011_287 wl at a form_3877 creates a presumption of mailing absent evidence to the contrary petitioner does not contend that he did not receive the notice_of_deficiency and in the absence of any contrary evidence we conclude that the notice_of_deficiency was mailed to and received by petitioner this being the case the law is clear that petitioner may not challenge the existence or amount of the underlying tax_liability for the taxable_year see sec_6330 the proper method for petitioner to challenge the taxability of his army pension would have been by a petition to this court within days of the mailing of the notice_of_deficiency see sec_6213 that is by date unfortunately he did not avail himself of that option at the time thereby precluding him from contesting his liability for the underlying tax before the irs office of appeals in a cdp proceeding and thus before this court see goza v commissioner t c pincite accordingly we can review respondent’s determination sustaining the fnil only for abuse_of_discretion we agree with respondent that he did not abuse his discretion respondent’s case activity record shows that so padua scrupulously documented her review of petitioner’s case and her correspondence and conversation with petitioner the evidence and the notice_of_determination itself demonstrate that so padua properly verified that the requirements of any applicable law or administrative procedure were met considered all relevant issues petitioner raised and considered whether the proposed collection action balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the action be no more intrusive than necessary see sec_6330 furthermore respondent’s determination that petitioner is not entitled to a collection alternative was not an abuse_of_discretion because petitioner did not request one and did not provide a completed form 433-a or supporting financial information during the cdp proceeding nor was he in compliance with federal tax laws having not filed income_tax returns for the through taxable years see eg coleman v commissioner tcmemo_2010_51 wl at this court has consistently held as have other courts that a determination that a taxpayer is not entitled to a collection alternative does not constitute an abuse_of_discretion if the taxpayer did not provide financial information during the administrative hearing and was not currently in compliance with federal tax laws ie had not filed all required tax returns see also sec_301_6330-1 q a-d8 proced admin regs t he irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax on the basis of the record in this case we can find no procedural or substantive defect in respondent’s determination to sustain the nfil so padua and the irs office of appeals did not act arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner t c pincite indeed petitioner did not assert any abuse_of_discretion in his petition cf rule b any issue not raised in the assignments of error shall be deemed to be conceded and in his response to respondent’s motion for summary_judgment readily conceded that respondent strictly complied with cdp procedures petitioner’s only argument is that the underlying tax_liability is incorrect and this is an argument that we are unable to consider in a cdp case where the taxpayer received a notice_of_deficiency accordingly we conclude that respondent did not abuse his discretion in sustaining the nfil because there is no genuine dispute as to any material fact see rule b we agree with respondent that a decision may be rendered as a matter of law we therefore will grant respondent’s motion for summary_judgment and sustain respondent’s collection action vi conclusion we have determined as a matter of law that respondent did not abuse his discretion in sustaining the fnil in this case and thus is entitled to summary adjudication on that point petitioner sought to challenge the underlying tax_liability but the time to have done so passed when he did not timely petition this court for redetermination of his deficiency we do not have general equitable jurisdiction 484_us_3 and cannot use any equitable power to expand our statutorily prescribed jurisdiction 992_f2d_1136 11th cir aff’g tcmemo_1990_21 we would have had jurisdiction over petitioner’s underlying tax_liability had he petitioned us within days of the issuance of the notice_of_deficiency on date see sec_6213 but he did not do so and we no longer have the power to adjudicate his substantive claim indeed at this point no court has the power to enjoin the collection of the tax respondent determined to be due see anti-injunction_act sec_7421 901_f2d_1031 11th cir holding that equity cannot overcome the anti-injunction_act where the taxpayer had an adequate legal remedy available to him in the form of a tax_court petition and did not timely avail himself of it petitioner however is not entirely without remedy he may pay the full amount assessed by the government and submit a claim_for_refund_or_credit see sec_6402 sec_6511 357_us_63 if the claim is denied then petitioner may sue for refund see sec_7422 sec_6532 in federal district_court or the u s court of federal claims u s c sec_1346 sec_1491 we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing and petitioner’s concession an appropriate order and decision will be entered for respondent
